PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wang et al.
Application No. 16/056,391
Filed: 6 Aug 2018
For: GROOVES OF GOLF CLUB HEADS AND METHODS TO MANUFACTURE GROOVES OF GOLF CLUB HEADS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION FOR UNINTENTIONAL DELAY OF PRIORITY CLAIM UNDER 37 C.F.R. § 1.78(e)”, filed August 5, 2020 and the “SUPPLEMENT TO THE PETITION FOR UNINTENTIONAL DELAY OF PRIORITY CLAIM UNDER 37 C.F.R. § 1.78(e)” filed October 9, 2020. The petition is being treated under 37 C.F.R. § 1.78(e) and 37 C.F.R. § 1.78(c).

The petition under 37 CFR 1.78(e) & (c) is DISMISSED. 

The subject application as filed contains the following benefit/priority claims: Application No. 16/056,391 claims benefit of provisional Application No. 62/541,445 and is a continuation in part of Application No. 15/962,969, which is a continuation of Application No. 15/236,112, which claims benefit of provisional Application Nos. 62/277,358, 62/268,011, 62/233,099, 62/205,550, and is a continuation in part of Application No. 14/529,590, which is a continuation in part of Application No. 14/196,313, which is a continuation in part of Application No. 13/761,778, which is a continuation of Application No. 13/628,685, which claims benefit of provisional Application Nos. 61/697,994 and 61/541,981. 

Petitioner has filed an application data sheet with the petition filed August 5, 2020, seeking to add the following benefit claims: Application No. 13/628,685 is a continuation-in-part of Application No. 13/591,620, which is a continuation of Application No. 13/237,293, which is a continuation of Application No. 12/535,868, which claims benefit of Application No. 61/087,158.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) must be accompanied by:  

(1)  the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, unless previously submitted;

(2)  the petition fee set forth in § 1.17(m); and

(3)  a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) must be accompanied by:  

(1)  the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, unless previously submitted;

(2)  the petition fee set forth in § 1.17(m); and

(3)  a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional. 

Further, the nonprovisional application claiming the benefit of a prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. Additionally, any nonprovisional application claiming the benefit of a prior-filed nonprovisonal application must be copending with the prior-filed nonprovisional application.

The petition lacks item (1), Applicant did not make an appropriate reference in an intermediate application in the chain of prior applications as set forth in the corrected ADS filed on August 5, 2020.

MPEP § 211.01(b)(II) states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

Prior-filed Applications Nos. 13/761,778, 14/196,313, 14/529,590, 15/236,112, and 15/962,969 do not contain the benefit claims that Application No. 13/628,685 is a continuation-in-part of Application No. 13/591,620, which is a continuation of Application No. 13/237,293, which is a continuation of Application No. 12/535,868, which claims benefit of provisional Application No. 61/087,158. The benefit claims must be corrected in the prior-filed applications before the subject petition may be granted in this application. 

37 CFR 1.178(a) states, in pertinent part, that until a reissue application is granted, the original patent shall remain in effect. The priority or benefit claims in Application No. 15/962,969 are being corrected by reissue to include the desired benefit claims by reissue Application No. 16/986,156. The benefit claims in Applications Nos. 13/761,778, 14/196,313, 14/529,590, and 15/236,112 are also being corrected by reissue applications. The original patent will not be corrected until a patent is granted on the reissue application(s) in the prior-filed application in the benefit chain for which a reissue application(s) has been filed. At such time as the prior application in the benefit chain has been corrected, applicant should inform the Office in a request for reconsideration. 

Receipt of the petition fee and a proper statement of unintentional delay are acknowledged. No further petition fee is due with any renewed petition.

No further petition fee is required.      

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)